Citation Nr: 0023665	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  00-05 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from May 1960 to June 1968.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision, in which 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) declined to reopen the 
claim for service connection for lumbar spine condition.

The Board notes that, subsequent to the Statement of the Case 
issued on March 2000, the appellant introduced into the 
record clinical records related to his recent treatment for a 
myocardial infarction.  These records, which have not 
previously been considered by the RO, are clearly not 
pertinent to the issue at hand.  See 38 C.F.R. 
§ 20.1304(c)(1999); VA O.G.C. Prec. 16-92 (July 24, 1992).  
As such, the Board finds that no prejudice results to the 
appellant in adjudicating this claim. 


FINDINGS OF FACT

1.  In a decision dated in September 1994, the RO denied the 
claim for service connection for lumbosacral strain on the 
basis that the evidence of record failed to show residual 
disability stemming from an in- service lumbosacral strain.  
The appellant was notified of this decision later that month, 
but he did not submit a timely appeal.

2.  Additional evidence since the RO's September 1994 
decision is both new and material inasmuch as it includes 
competent medical evidence of a causal relationship between 
his current low back symptoms and his in- service treatment.

3.  The appellant has presented a plausible claim for service 
connection for lumbar spine disability, and VA has a further 
duty to assist him in the development of his claim.

CONCLUSIONS OF LAW

1.  The RO's September 1994 rating decision, which denied 
service connection for lumbosacral strain, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (1999).

2.  The evidence received subsequent to the September 1994 
decision, which denied service connection for lumbosacral 
strain, is both new and material and serves to reopen the 
claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

3.  The claim for service connection for lumbar spine 
disability is well grounded, and there is a further statutory 
duty to assist the appellant in developing facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the newly submitted lay and 
medical evidence is so significant as to warrant reopening of 
his previously denied claim for service connection for 
lumbosacral strain.  He further claims that such evidence 
makes his claim for service connection plausible and, thus, 
warrants evaluation of the claim on the merits with 
consideration given to review of all the evidence of record.

In a decision dated in September 1994, the RO originally 
denied a claim for service connection for lumbosacral strain.  
The appellant was notified of this decision later that month, 
but he did not submit a timely appeal.  That decision, 
accordingly, is final.  38 C.F.R. § 20.302(a) (1999) (a 
Notice of Disagreement (NOD) must be filed within one year 
from the date that the agency of original jurisdiction mails 
the notice of an adverse determination).  The RO next denied 
the appellant's claim to reopen in April 1999, and the 
appellant has timely perfected his appeal to this decision.  
As such, the September 1994 RO decision constitutes the last 
prior final denial of the claim.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (1999).

Accordingly, the Board, in its independent review of the 
case, finds that the RO last finally denied the appellant's 
claim in the September 1994 rating decision.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the new and 
material standard must be applied with respect to the 
adjudication of this claim.  As a general rule, once a claim 
has been disallowed, that claim shall not thereafter be 
reopened and allowed based solely upon the same factual 
basis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).  However, if the claimant can thereafter present new 
and material evidence of the previously disallowed claim, 
then the claim shall be reopened and the former disposition 
of the claim shall be reviewed.  38 U.S.C.A. § 5108 (West 
1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins 
v. West, 10 Vet.App. 209 (1999) (en banc); Winters v. West, 
10 Vet.App. 203 (1999) (en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, 10 Vet.App. at 206.  Evidence is new when it is not 
merely cumulative or redundant of other evidence previously 
of record.  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus 
v. Principi, 3 Vet.App. 510, 513 (1992).  The evidence relied 
upon in reopening the claim must be both new and material, 
and the failure to satisfy either prong ends the inquiry and 
requires that the claim be denied.  Smith v. West, 12 
Vet.App. 312 (1999).

If new and material evidence has been presented, immediately 
upon reopening it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well grounded.  Winters v. West, 10 Vet.App. 203, 
206 (1999) (en banc).  For purposes of a well groundedness 
analysis, the credibility of the evidence is presumed.  
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  A well 
grounded claim for service connection requires evidence of 1) 
a current disability as provided by a medical diagnosis; 2) 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and 3) a nexus, or link, between the 
in- service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet.App. 465 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

Congenital or developmental defects may not be service- 
connected because they are not injuries under VA law and 
regulations.  38 C.F.R. § 4.9 (1999).  However, congenital or 
development defects may be service- connectable where a 
superimposed injury occurs during, or as a result of, active 
service.  VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990).  
Determination of the existence of a pre- existing condition 
must be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion.  See Miller v. West, 
11 Vet.App. 345, 348 (1998).

Additionally, arthritis may be presumed to have been incurred 
in service, if the evidence shows that such disease became 
manifest to a degree of 10 percent within one year from the 
appellant's separation from active service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the adjudicator when the final decision was made and 
the reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  In the 
September 1994 decision, the RO denied the claim on the basis 
that the evidence of record failed to show residual 
disability stemming from an in- service lumbosacral strain.  
Therefore, the issue currently before the Board is whether 
the additional evidence submitted by the appellant since the 
RO's final decision in September 1994 is both new and 
material in that it tends to show that the appellant 
manifests residual disability stemming from his in- service 
lumbosacral strain.

At the time of the September 1994 RO decision, the appellant 
had only argued that he had back disability which was first 
treated in service.  The only medical evidence of record 
consisted of his service medical records which revealed that 
he was accepted into service in April 1960 with a "normal" 
clinical evaluation of the "spine, other musculoskeletal."  
He was admitted to the United States Naval Hospital (USNH) at 
Guantanamo Bay, Cuba in November 1961 due to complaint of 
back pain with radiation down the left leg following a 
bending incident.  At that time, he reported similar symptoms 
on several occasions during the "past 5 or 6 months."  His 
physical examination was significant for paravertebral muscle 
spasm and absent left patellar reflex.  His symptoms did not 
improve with conservative treatment, and he was transferred 
to the USNH in Philadelphia, Pennsylvania, for further 
evaluation.  His discharge summary revealed a diagnosis of 
"DU (diagnosis undetermined) (herniation of nucleus 
pulposus)."

At the time of his admission at the Philadelphia USNH in 
January 1962, the appellant's physical examination revealed 
no abnormal contour of the back but did show a decreased 
lordotic curve.  He had pain with motion beyond 165 degrees.  
Straight leg raising and Lasegue's signs were negative 
bilaterally.  Deep tendon reflexes at the Achilles were equal 
and present.  The right patellar reflex was present and 
brisk, but the left patellar reflex was present only with 
reinforcement and unequal to the right.  There was no 
measurable atrophy.  A spinal tap revealed normal pressure 
dynamics.  An x- ray examination of the lumbar spine revealed 
only old epiphysitis about the area of L2 and L3.  There was 
no spondylosis or other significant abnormality present.  He 
was given an impression of "low back discomfort and leg pain 
... due to an acute lumbosacral strain."  It was noted that 
his general body musculature was poor but that his muscle 
tone was improving with physical therapy.  He was returned to 
full duty with advice to continue daily exercises to improve 
the musculature of his back and abdomen as well as general 
body tone.

The appellant's remaining service medical records next show 
his April 1962 treatment for complaint of low back pain while 
working.  His physical examination was significant for 
tenderness in the paravertebral area from L1 to L3, but was 
otherwise "essentially negative."  He was given an 
impression of "low back strain" and treated with 
Meprobamate and Robaxin.  He was last treated for back pain 
with Robaxin and aspirin (ASA) in September 1962.  
Thereafter, his April 1964 aircrewman examination, his 
November 1963 re-enlistment examination and his June 1968 
discharge examination revealed "normal" clinical 
evaluations of the "spine, other musculoskeletal."

In connection with the current appeal, the appellant 
testified that he first strained his back about a month prior 
to his hospitalization at Guantanamo Bay.  He was 
hospitalized at "Gitmo" due to the sudden onset of back pain 
which paralyzed him from the waist down.  He recalled that he 
didn't have any sensory feelings in his lower extremities.  
He was placed in traction for about a week, and was told by 
physicians that he had a herniated nucleus pulposus.  He was 
then transferred to Philadelphia where he underwent further 
examination, to include x- rays and a spinal tap.  His 
symptoms improved, but his back remained weak.  Thereafter, 
he continued to experience back problems and he sought 
dispensary treatment on two separate occasions.  However, 
since he was only given aspirin and conservative treatment, 
he decided to self- treat his symptoms throughout the 
remainder of service and many years thereafter.  His symptoms 
worsened in the 1980's and he didn't realize that he was 
eligible for VA treatment until 1994.  He denied any pre- 
service or post- service injuries to the back, and believed 
that his current back symptoms were related to his active 
service.

In support of his claim, the appellant also submitted lay 
statements from his wife and friends which attest to his 
continuity of symptomatology over the years.  His wife, who 
had known him since junior high school, had personal 
knowledge that his symptoms of back pain first began in 
service and remained constant thereafter.

The medical evidence consists of current VA and private 
medical records.  In pertinent part, an April 1999 magnetic 
resonance imaging (MRI) scan of the lumbar spine reveals 
scoliosis resulting in diffuse spondylosis and large 
osteophyte formation with facet overgrowth that was most 
prominent at the left foramina of L2-3 and L1-2.  A July 1999 
x- ray examination demonstrated evidence of subluxation from 
L2- S1.  There was also evidence of degenerative disc disease 
on multiple levels and degenerative changes in the posterior 
elements with very marked scoliosis to the right.  A July 20, 
1999 VA consultation note opines that "it would appear that 
[the appellant's] symptoms of lumbar pain is consistent with 
previous hospitalization while on active duty.  He has 
progress note from the USN Hospital, dated 11/23/1961, which 
documents HNP workup."  An October 1999 opinion from E.S., 
D.C., of the Shafer Chiropractic Clinic indicates that, upon 
review of the service medical records from Guantanamo Bay and 
Philadelphia as well as the current x- ray and MRI findings, 
it appeared that "there may be a casual [sic] relationship 
between the initial problem in 1961 and the back problems 
[the appellant] is experiencing now."

As noted previously, the appellant's claim for service 
connection for lumbosacral strain was denied on the basis 
that the evidence of record failed to show residual 
disability stemming from his in- service lumbosacral strain.  
In connection with the current appeal, he has presented 
medical evidence of current lumbar spine disability and 
medical and chiropractic opinion that links current 
disability with in- service symptomatology.  This evidence, 
which is both new and material to the question at hand, is 
sufficient to both reopen and well ground the appellant's 
claim for lumbar spine disability.

As addressed in the remand below, the Board is of the opinion 
that further development of this claim is warranted prior to 
any further adjudication.


ORDER

The claim of entitlement to service connection for lumbar 
spine disability is reopened and well grounded.  To this 
extent only, the appeal is granted.


REMAND

As the claim of claim of entitlement to service connection 
for lumbar spine disability is well grounded, VA may 
undertake development to assist the appellant in developing 
facts pertinent to his claim.  See Morton, 12 Vet.App. at 486 
(1999).  Based upon the particular facts of this claim, the 
Board is of the opinion that the appellant should be afforded 
VA examination by an orthopedic specialist in order to 
determine nature and etiology of his current back disability.  
Thereafter, it will be incumbent upon the RO to readjudicate 
the claim based upon review of all the evidence of record.  
In deciding the merits of the case, the RO "may consider 
only independent medical evidence to support their 
findings," see Colvin, 1 Vet.App. at 175, and must provide a 
supported medical basis for rejecting any conclusion contrary 
to one expressed by a trained medical professional.  See 
Sanden v. Derwinski, 2 Vet.App. 97 (1992).

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain the appellant's current 
private and VA clinical records, and associate 
those records with the claims folder.

2.  The appellant is hereby advised that he has 
the right to submit additional evidence and 
argument on the matter in question while this case 
is in remand status.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

3.  Following the receipt of any additional 
records, the appellant should be afforded VA 
examination by an orthopedic specialist for the 
purpose of determining the nature and etiology of 
his lumbar spine disability.  The examiner should 
review the contents of the claims file, and obtain 
relevant history from the appellant.  Following 
the examination, the examiner should express 
opinion on the following questions: 1) What is the 
diagnosis, or diagnoses, of lumbar spine 
disorder(s); (2) Which of the diagnoses (if any) 
represents an acquired low back disorder and which 
(if any) represents a congenital/developmental low 
back disorder; (3) Is it at least as likely as not 
that any acquired lumbar spine disability is the 
result of injury during active service or, 
alternatively had its onset in service; and (4) If 
a congenital/developmental low back disorder is 
present, did such disorder undergo permanent 
increase in severity in service that was beyond 
the natural progress of the disorder?  The 
examiner must provide a rationale for the opinions 
expressed.  The claims folder and a copy of this 
remand should be made available to the examiner.

4.  The appellant is hereby advised that, in the 
event he fails to report for a scheduled VA 
examination without good cause, his original claim 
shall be rated based upon the evidence of record.  
38 C.F.R. § 3.655(b) (1999).

5.  After completion of the above, the RO should 
readjudicate the issue of service connection for 
lumbar spine disability with consideration given 
to all of the evidence of record, including any 
additional evidence obtained by the RO pursuant to 
this remand.  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 



